This case is before us on motion to quash a writ of certiorari heretofore issued.
An information in the nature of quo warranto was filed in the circuit court, to which pleadings were filed, the purpose of which was to test the legality of the inclusion of certain territory in the corporate limits of the Town of Gulfport and to oust the municipality from exercising municipal authority over that territory.
Judgment was in favor of petitioners and writ of ouster was issued. Writ of error was attempted to have been taken from this Court to the judgment.
The writ of error was made returnable ninety-three (93) days after date thereof and was dismissed. Later the petition was filed here and a writ of certiorari was issued.
The motion to quash presents several justiciable questions, but the controlling matter presented is that the Legislature of Florida at its regular session of 1933 enacted into law House Bill No. 1515, which by its terms became effective on becoming a law without the approval of the Governor on the 12th day of June, 1933, which legislative Act excluded from the territorial limits of the Town of Gulfport the identical lands and property involved in this suit. The question of the right of the Town of Gulfport to exercise municipal authority over the territory involved has therefore become moot and no order or judgment of this Court in this case could now restore to the municipality jurisdiction over this territory without holding the legislative Act above referred to invalid. Its validity is not challenged here.
For the reasons stated, the motion to quash the writ should be granted. It is so ordered. *Page 333 
Certiorari quashed.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.